DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the high pressure drill fluid line" in line 1.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been previously recited in claim 4 or in claim 2 from which claim 4 depends.
Claim 5 depends from claim 4 and likewise is indefinite.
Claim 8 recites “ ground engaging portion comprises a front wheel structure”.  However, claim 8 depends from claim 7 which recites “the ground engaging portion comprises front and rear wheel structures”.  It is unclear if the “front wheel structure” recited in claim 8 is referring back to the front wheel structure of claim 7 of a different front wheel structure altogether.  Clarification or amendment are required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,6 ,14, 16  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ferland et al.  20180163483.
Referring to claim 1, Ferland discloses  a utility umbilical module (10), comprising: an extendable frame ( booms 24 and 26 can extend from the skid); a plurality of extendable fluid lines ( 70 for illustration, can be a plurality of service lines, see paragraph 0039 last sentence) arranged on the extendable frame and configured for fluid coupling between a utility plant and a drill rig (see paragraph 0009); an expandable and retractable electrical system ( service lines can include electrical lines which can extend and retract with booms, see paragraph 0039, first sentence) configured for electrically coupling a utility plant to a drill rig; and a ground engaging portion (see paragraph 0007, skid can have wheels) configured for over-the-road transport of the module.
Referring to claims 3 and 16, Ferland discloses the plurality of extendable fluid lines includes a high-pressure drill fluid line (service lines can be piping for liquids and water piping, see paragraph 0039).
Referring to claim 6, Ferland discloses the expandable and retractable electrical system comprises a drag chain (46).
Referring to claim 14, Ferland discloses a drill rig system, comprising: a utility plant (see paragraph 0006 source of utility services); a mobile drill rig (see figs. 8, at 40); and a utility umbilical system (10) configured for placing the utility plant and the drill rig in electrical and fluid communication during drilling and throughout movement of the drill rig on a drilling site, the utility umbilical system, comprising: a plurality of utility umbilical modules ( see paragraph 0029, multiple skids can be used), each module comprising: an expandable frame (24,26); a plurality of extendable fluid lines (70 for illustration, can be a plurality of service lines, see paragraph 0039 last sentence) arranged on the expandable frame and configured for fluid coupling between a utility plant and a drill rig; an expandable and retractable electrical system ( service lines can include electrical lines which can extend and retract with booms, see paragraph 0039, first sentence) configured for electrically coupling a utility plant to a drill rig; and Attorney Docket No. 5233.148US120a ground engaging portion (see paragraph 0007, skid can have wheels) configured for over-the-road transport of the module.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferland et al.  20180163483 in view of Parrett 3318199.
Referring to claims 2 and 15, Ferland does not disclose the extendable fluid lines comprises a plurality of telescopic lines.  Parrett teaches that telescopic fluid lines are well known in the art (see col. 1, lines 53-59).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the module disclosed by Ferland to have the extendable fluid lines comprises a plurality of telescopic lines in view of the teachings of Parrett because telescopic fluid lines are well known in the art. 

Claim(s) 7-8 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferland et al.  20180163483 in view of Bishop 20180328157.
Referring to claims 7-8, Ferland does not discloses the ground engaging portion comprises front and rear wheel structures (107)  comprising rims and tires for highway travel and  a front wheel structure including a pivot frame and a hitch. Bishop teaches a skid with front and rear wheel structures comprising rims and tires for highway travel and  a front wheel structure including a pivot frame (106) and a hitch (see fig 13, coupling 14 to attached to vehicle, see paragraph 0092).  The wheel structure and the pivot frame with hitch allows and operator to easily transport the mobile skid to the required locations.    Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the module disclosed by Ferland to have front and rear wheel structures (107)  comprising rims and tires for highway travel and  a front wheel structure including a pivot frame and a hitch in view of the teachings of Bishop to easily transport the mobile skid to the required location.
Referring to claim 19, Ferland discloses  a method of establishing a utility umbilical system, comprising electrically and fluidly coupling a utility umbilical module (10) to a utility plant and to a drill rig (see paragraph 0006 and  fig.8) ; extending the utility umbilical module including extending a frame, piping, and electrical lines on the module ( service line 70 is located on boom 26, see fig. 5 and booms 26 and 24 extend from module, see figure 8).  Ferland disclosed the module is a mobile skid but  does not disclose transporting a utility umbilical module having a ground engaging portion configured for over-the-road transport, by towing the utility umbilical module over the road on the ground engaging portion.  Bishop teaches  transporting a mobile skid with a ground engaging portion configured for over-the-road transport (107) and  by  towing ( using tow connection 106) the mobile over the road on the ground engaging portion. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method  disclosed by Ferland  to transport the  utility umbilical module having a ground engaging portion configured for over-the-road transport, by towing the utility umbilical module over the road on the ground engaging portion in view of the teachings of Bishop to easily transport the skid to the required location.

Claim(s) 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferland et al.  20180163483 in view of Moller et al. 4457338.
Referring to claim 9, Ferland does not disclose the expandable frame comprises a telescoping spine portion.  Ferland discloses the expandable frame is a boom.  Moller teaches that it is known in the art to use a telescoping boom to further extend a line (see fig. 10, at 12).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the module disclosed by Ferland for the expandable frame comprises a telescoping spine portion in view of the teachings of Moller in order to be able to further extend the piping as needed . 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferland et al.  20180163483 in view of Bishop 20180328157, as applied to claim 19 and further in view of Parrett 3318199.
Referring to claim 20, Ferland does not disclose telescopically extending the piping. Parrett teaches that telescopic fluid lines are well known in the art (see col. 1, lines 53-59).   Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Ferland, as modified by Bishop to telescopically extend the piping  in view of the teachings of Parrett because extending piping telescopically is well known in the art.

Allowable Subject Matter
Claims 10-13 and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672